DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/10/2020, 06/19/2020, 09/22/2020, and 02/28/2022 have been considered by the examiner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (US 20070029195 A1).
Regarding claim 1, Li discloses an electric charge detection sensor (a molecular detection device 10 [abstract; Para. 0025; Note: The preamble "electric charge detection" is a statement of intended use that does not further limit the claimed invention [see MPEP 2111.02]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of and configured to meet the intended use limitations]), comprising:
a plurality of detection electrodes that is arranged in an array and detects electric charge (plural detection electrodes 16 can be arranged in an array in order to detect multiple target molecules at different electrodes by multiplexing, it is further noted that electrodes 15 and 16 together could be considered “a plurality of detection electrodes” as they both contribute to the detection of the analyte species [Para. 0028; Figs. 1A-1B; Note: the limitation “detects electric charge” is a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art]);
an insulating portion that insulates the plurality of detection electrodes from each other (base 14 is a nonconductive material that insulates the electrodes from one another such that the electrodes are not short-circuited [Para. 0028; Figs. 1A-1B]); and
a group of conductive particles deposited on surfaces of the plurality of detection electrodes (polymer film 12 includes conductive particles including nanoparticles and is disposed on top of the plural detection electrodes 16 [Paras. 0028, 0033; Claims 29 and 32; Figs. 1A-1B]).
Regarding claim 2, Li further discloses wherein the group of particles is a group of nanoparticles each having a size on order of nanometers (nanoparticles have a size of nanometers including a mean diameter of 1 to 100 nm [abstract; Paras. 0008-0009, 0033]).
Regarding claim 3, Li further discloses wherein the group of particles is a group of platinum nanoparticles (the conductive nanoparticles include platinum nanoparticles [Para. 0033]).
Regarding claims 4-5, Li further discloses wherein the plurality of detection electrodes is water-insoluble electrodes using metal as a material, of instant claim 4, wherein the detection electrode is electrodes using platinum as a material, of instant claim 5 (electrodes 15/16 are formed of a platinum conductor [Paras. 0039, 0048, 0065; Claims 11 and 13]).
Regarding claims 14-15, the limitations wherein “the electric charge detection sensor detects ions in solution that is in contact with each detection electrode”, of instant claim 14, and wherein “the electric charge detection sensor comprises a biosensor that detects the electric charge to measure a biological activity or identify a biological substance”, of instant claim 15, are interpreted as functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the device of Li comprises all of the structural limitations of the claimed device and thus absent any clear and convincing evidence and/or arguments to the contrary is specifically configured for and capable of performing the functional limitations of the claims including being used to detect ions in solution and as a biosensor for measuring biological substances or biological activity. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, and further in view of Kim et al. (KR 20140012580 A, machine translation).
Regarding claims 6-8, Li discloses the limitations of claim 1 as discussed previously. 
Li teaches the electrodes being disposed on a base insulating layer 14 but is silent on the creation of a protrusion on the insulating layer. Li therefore fails to expressly teach wherein the insulating portion “has a protruding shape at a portion away from a surface of each detection electrode by a predetermined distance”, of instant claim 6, “the protruding shape of the insulating portion is disposed at a position higher than a height of the group of particles”, of instant claim 7, “the protruding shape of the insulating portion has a protrusion longer than a height of the group of particles”, of instant claim 8, and “the protruding shape of the insulating portion is formed by using a material different from a material of other portions of the insulating portion”, of instant claim 9. 
Kim teaches an electrode sensor [abstract] wherein the electrode includes a first electrode material 210 made of a solid conductor that comprises a second electrode material made up of nanoparticles 220 [Pg. 3, Paras. 11-12]. Kim teaches wherein the insulating substrate is formed of two different materials wherein the base material 110 is formed of a first material made of a transparent material such as glass, plastic, ITO or FTO while a second portion of the substrate 500 is formed of a second material comprising SiO2, Si3N4, ZnO or Al2O3 [Pg. 3, Paras. 11-12]. Kim further teaches wherein the second portion of the substrate 500 comprises a protrusion 510 that extends along and creates a well 550 wherein the nanoparticles are disposed with in the well created by the protrusions [Pg. 3, Paras. 11-12]. Kim further teaches wherein the protrusions 510 along the well 550 provides the benefit of increasing the amount of nanoparticles that can be included in the well and thus disposed on top of the conductor electrode 210 and thus yields an electrode with a larger surface area and thus a reduced impedance as compared with a sensor having no protrusion and thus less nanoparticles [Pg. 4, Paras. 1 and 7]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to include an additional portion of the base layer 14 that is formed of a different/second material whereby the second portion includes a protrusion and a well for holding the nanoparticles because Kim teaches that such structure provides the benefit of increasing the amount of nanoparticles that can be included in the well and thus disposed on top of the conductor electrode 210 and thus yields an electrode with a larger surface area and thus a reduced impedance as compared with a sensor having no protrusion and thus less nanoparticles [Pg. 4, Paras. 1 and 7]. It follows that it is obvious for the protrusion(s) to have a height higher than the layer of nanoparticles as Kim teaches the entire purpose of the protrusions is to maintain the nanoparticles in place and having a height higher than the level of nanoparticles (as shown in Kim Figs. 2-3 and 5) would provide the obvious benefit of preventing nanoparticles from spilling over the edge of the protrusions [Pg. 4, Paras. 1 and 7]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, and further in view of Huang et al. (US 20180203006 A1).
Regarding claims 10-12, Li discloses the limitations of claim 1 as discussed previously. 
Li is silent on the connection of the electrodes to a wiring layer and thus fails to expressly teach wherein “each of the plurality of detection electrodes has a recess for connection with a wiring layer”, of instant claim 10, “further comprising a contact for connecting each of the plurality of detection electrodes to a wiring layer”, of instant claim 11, “wherein the contact is a metal-embedded plug-type contact”, of instant claim 12”, and “wherein the contact is a through silicon via type contact”, of instant claim 13. 
Huang discloses a biosensing cartridge [abstract; Para. 0051; Fig. 1] wherein the device includes a sensor chip 702 that includes a recessed portion 716 that form electrode pads connected to the electrodes wherein the pads 716 are connected to a wiring layer 812 through the use of “contacts” 804/808 wherein the contacts are metal plugs embedded in the substrate 806 (i.e., metal-embedded plug-type contact) that are also formed through the through-holes formed in the silicon substrate 805 (i.e., through silicon via type contact) [Paras. 0086-0089; Fig. 8]. Huang teaches that such structure allows for electrical connections between the electrode pads and the end terminals such that the analysis chip can be integrated into a larger substrate such as printed circuit board while being protected from the environment due to the buried electrical connections buried in the insulating layers [Para. 0090; Fig. 8]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li wherein the device is constructed on a sensor chip because Huang teaches that such design allows the sensor chip to be connected to a larger substrate such as a printed circuit board by including the electrical pads, wiring layers, and contacts and that such electrical connections facilitate the connection with the PCB and while protecting the sensor chip from the environment [Para. 0090]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20070029195 A1) in view of Sugihara et al. (EP 0823483 A1).
Regarding claim 16, Li discloses a measuring system comprising:
Li discloses an electric charge detection sensor (a molecular detection device 10 [abstract; Para. 0025]) that includes a plurality of detection electrodes that is arranged in an array (plural detection electrodes 16 can be arranged in an array in order to detect multiple target molecules at different electrodes by multiplexing, it is further noted that electrodes 15 and 16 together could be considered “a plurality of detection electrodes” as they both contribute to the detection of the analyte species [Para. 0028; Figs. 1A-1B]), an insulating portion that insulates the plurality of detection electrodes from each other (base 14 is a nonconductive material that insulates the electrodes from one another such that the electrodes are not short-circuited [Para. 0028; Figs. 1A-1B]); and a group of conductive particles deposited on surfaces of the plurality of detection electrodes (polymer film 12 includes conductive particles including nanoparticles and is disposed on top of the plural detection electrodes 16 [Paras. 0028, 0033; Claims 29 and 32; Figs. 1A-1B]).
Although Li clearly comprises some control unit or measurement system as demonstrated by the results shown in Figs. 3-7B, Li is silent on the details of such inherent system. Li therefore fails to expressly teach “a control unit that controls potential measurement in the electric charge detection sensor”, “a measurement result processing unit that processes a result of the measurement by the electric charge detection sensor”, and “a display unit that displays the processed measurement result”. 
Sugihara discloses a method for measuring properties or chemicals and an apparatus thereof [abstract] wherein the system comprises an integrated multiple electrode array comprising a wiring pattern [Col. 8:41-58; Figs. 3-4, 16] wherein the electrode array is connected via the wiring pattern to a main controller including a data recording subsystem for applying a stimulus signal to the electrode array, a processing unit of the data recording subsystem that processes an output signal from the electrode array, and a display device to display and verify the conditions for each operation [Col. 5:12-57; Col. 15:11 through Col. 16:52; Figs. 9 and 16]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li such that the electrode array is connected to a main controller and display unit because Sugihara teaches that a main controller can be used to drive the electrodes, process the output signal from the electrode array and display the results and allows for the user to verify the conditions of each operation within the system [Col. 5:12-57; Col. 15:11 through Col. 16:52; Figs. 9 and 16]. Central processing units with display adapters are well-known to one having ordinary skill in the art. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. The limitations “potential” measuring system, “electrical charge detection” sensor, “detects electric charge”, and “performs potential measurement” are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the “electric charge detection sensor” is not further limited by how it is used. However, Li as modified by the potential measuring system of Sugihara reads upon the functional limitations of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795